Citation Nr: 1343122	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection an acoustic neuroma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran's claims of service connection for hearing loss and tinnitus were previously before the Board in November 2012, at which time they were remanded for the Veteran to be afforded a new VA medical examination in connection with his claims.  A review of the examination report reveals that during the pendency of his claims, the Veteran was diagnosed as having a vestibular schwannoma (acoustic neuroma), which is a benign tumor, on his 8th cranial nerve.  Regarding the etiology of the Veteran's claimed hearing loss, the examiner noted asymmetrical hearing loss, the cause of which asymmetry she related to the Veteran's acoustic neuroma.  The audiologist further indicated that vestibular schwannomas are not associated with noise exposure.

After the appeal was returned to the Board in February 2013, the Veteran submitted additional evidence in support of his claim for compensation benefits, which included abstracts from studies suggesting a link between noise exposure and the development of an acoustic neuroma.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).

In light of this evidence and the fact that in-service noise exposure has been conceded, the Board finds that a claim of service connection for an acoustic neuroma is reasonably encompassed by the Veteran's claim of service connection for bilateral hearing loss, as the evidence suggests that the Veteran's acoustic neuroma may have contributed to a worsening of his hearing loss.  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (holding that if the evidence reasonably indicates that the cause of the claimed condition is a disease of other disability that may be associated with service, VA must generally investigate whether the underlying condition is related to service); 38 C.F.R. § 3.310 (2013) (providing for secondary service connection for disabilities caused or aggravated by a service connected disability).  Accordingly, the Board has added the issue of entitlement to service connection for an acoustic neuroma, as reflected on the title page of this decision.


REMAND

As noted in the introduction, after the appeal was returned to the Board in February 2013, the Veteran submitted additional evidence in support of his claim for VA compensation benefits.  Specifically, the Veteran submitted lay evidence regarding a continuity of symptoms since service and several study abstracts from PubMed (http://www.ncbi.nlm.nih.gov/pubmed).  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by a veteran or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2012); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

The Board notes that the newly submitted evidence is not duplicative of information previously considered by the AOJ.  It is also relevant to the issues at hand.  Accordingly, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of a supplemental statement of the case (SSOC) reflecting such consideration.  Id.

Given the nature of the evidence submitted after the case was re-certified to the Board, the Board finds that, on remand, the AOJ should seek from the audiologist who provided the January 2013 medical opinion an addendum to the previous opinion report that considers the newly submitted evidence and contains an additional opinion and an extended rationale for her previous opinion, as set forth in the remand directives below.  Also on remand, the AOJ should ensure that all relevant treatment records have been associated with the Veteran's claims file.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim for service connection for an acoustic neuroma.  The letter should also inform him of the requirements for substantiating a claim of service connection on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should ensure that all relevant treatment records have been associated with the Veteran's claims folder.  The Board is particularly concerned with any records pertaining to the diagnosis of and treatment for the Veteran's acoustic neuroma.  Notably, the January 2013 audiologist identifies an October 2012 audiological evaluation, as well as records from an ENT (Ears, Nose, and Throat) clinician who diagnosed the Veteran as having a right-sided vestibular schwannomas which evidence does not appear to be contained in the record currently before the Board, to include the Veteran's paperless claims folders.  All records referred to by the VA audiologist must be included in the Veteran's claims folder.

3.  After completion of the development requested above and any received records have been associated with the claims folder, the AOJ should contact the VA audiologist who performed the VA audiological examination in January 2013 and obtain from her an addendum to her examination report.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the addendum sought.  

The audiologist should be asked to consider the newly submitted study abstracts and provide an opinion as to whether it is at least as likely as not that the Veteran's acoustic neuroma is related to service, to include his conceded in-service noise exposure.  If the audiologist determines that the newly submitted study abstracts do not alter her previous statement that vestibular schwannomas are not associated with noise exposure, the audiologist should provide specific reasons for that conclusion.

If the audiologist finds it at least as likely as not the Veteran's acoustic neuroma is attributable to service, the audiologist should opine as to whether it is at least as likely as not the Veteran's acoustic neuroma either caused or made chronically worse the Veteran's right or left ear hearing loss or his tinnitus.  

The examiner should also review the lay evidence submitted after the case was re-certified to the Board, which evidence includes a statement from the Veteran and from his brother who offered his observations regarding the Veteran's diminished hearing and complaints of ringing in his ears since service, and provide a statement as to whether the evidence changes her opinion in any way.

If the audiologist's opinion regarding nexus remains negative, the audiologist should provide an extended rationale for her opinion regarding the likelihood that the Veteran's hearing loss and tinnitus are related to his active military service.  The examiner should state specifically why the Veteran's lay evidence regarding the onset of tinnitus symptoms in service and continuity of such symptoms since that time is not sufficient to support a nexus between his currently diagnosed tinnitus and service. 

The audiologist should also expand upon her statement that the evidence fails to demonstrate acoustic trauma in service.  Specifically, the audiologist should discuss the difference between the Veteran's conceded in-service noise exposure and "acoustic trauma," as used in her opinion report.  The audiologist should also discuss the significance of acoustic trauma, or lack thereof, in service as it is related to the etiology of the Veteran's hearing loss and/or tinnitus.  

All opinions must be supported by an adequate rationale, which should include reference to lay and medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the requested opinions.

If the audiologist determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the January 2013 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide the above opinions and extended rationale.  If any clinician determines that a requested opinion cannot be rendered without re-examination of the Veteran, the Veteran should be scheduled for another VA audiology examination.)  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  The AOJ must also adjudicate the issue of entitlement to service connection for an acoustic neuroma and consider the Veteran's claims of service connection for hearing loss and tinnitus on both a direct and a secondary basis.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


